EXHIBIT 10.5 GUARANTY OF RECOURSE OBLIGATIONS This GUARANTY OF RECOURSE OBLIGATIONS (this “ Guaranty ”) is executed as of February 28, 2014 by ALEXANDER’S INC. , a Delaware corporation, having an address at 210 Route 4 East, Paramus, New Jersey 07652 (together with successors and/or assigns, “ Guarantor ”), for the benefit of GERMAN AMERICAN CAPITAL CORPORATION , a Maryland corporation, having an address at 60 Wall Street, 10th Floor, New York, New York 10005 (collectively, together with its successors and/or assigns, “ Lender ”). W I T N E S S E T H: A. Pursuant to that certain Consolidated, Amended and Restated Promissory Note, dated of even date herewith, executed by , a Delaware limited liability company (“ Borrower ”), and payable to the order of Lender in the original principal amount of THREE HUNDRED MILLION and No/100 Dollars ($300,000,000.00) (together with all renewals, modifications, increases and extensions thereof, the “ Note ”), Borrower has become indebted, and may from time to time be further indebted, to Lender with respect to a loan (the “ Loan ”) which is made pursuant to that certain Loan Agreement, dated of even date herewith, between Borrower and Lender (as the same may be amended, modified, supplemented, replaced or otherwise modified from time to time, the “ Loan Agreement ”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Loan Agreement. B. Lender is not willing to make the Loan, or otherwise extend credit, to Borrower unless Guarantor unconditionally guarantees the payment and performance to Lender of the Guaranteed Obligations (as herein defined). C. Guarantor is the owner of direct or indirect interests in Borrower, and Guarantor will directly benefit from Lender’s making the Loan to Borrower. NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower and to extend such additional credit as Lender may from time to time agree to extend under the Loan Documents, and for other good and valuable consideration, the receipt and legal sufficiency of which are hereby acknowledged, the parties do hereby agree as follows: ARTICLE 1 NATURE AND SCOPE OF GUARANTY Section 1.1 Guaranty of Obligation (a) Guarantor hereby irrevocably and unconditionally guarantees to Lender and its successors and assigns the payment of the Guaranteed Obligations (as defined below) as and when the same shall be due and payable, whether by lapse of time, by acceleration of maturity or otherwise. Guarantor hereby irrevocably and unconditionally covenants and agrees that it is liable for the Guaranteed Obligations as a primary obligor. (b) As used herein, the term “ Guaranteed Obligations ” means (A) Borrower's Recourse Liabilities set forth in Section 10.1 of the Loan Agreement, and (B)from and after the date that any Springing Recourse Event occurs, payment of all of the Obligations. (c) Notwithstanding anything to the contrary in this Guaranty or in any of the other Loan Documents, Lender shall not be deemed to have waived any right which Lender may have against Borrower under Section 506(a), 506(b), 1111(b) or any other provisions of the Bankruptcy Code to file a claim for the full amount of the Obligations or to require that all collateral shall continue to secure all of the Obligations owing to Lender in accordance with the Loan Documents. Section 1.2 Nature of Guaranty . This Guaranty is an irrevocable, absolute, continuing guaranty of payment and not a guaranty of collection. This Guaranty may not be revoked by Guarantor and shall continue to be effective with respect to any Guaranteed Obligations arising or created after any attempted revocation by Guarantor and after (if Guarantor is a natural person) Guarantor’s death (in which event this Guaranty shall be binding upon Guarantor’s estate and Guarantor’s legal representatives and heirs). The fact that at any time or from time to time the Guaranteed Obligations may be increased or reduced shall not release or discharge the obligation of Guarantor to Lender with respect to the Guaranteed Obligations. This Guaranty may be enforced by Lender and any subsequent holder of the Note and shall not be discharged by the assignment or negotiation of all or part of the Note. Section 1.3 Guaranteed Obligations Not Reduced by Offset . The Gu aranteed Obligations and the liabilities and obligations of Guarantor to Lender hereunder shall not be reduced, discharged or released because or by reason of any existing or future offset, claim or defense of Borrower or any other party against Lender or against payment of the Guaranteed Obligations, whether such offset, claim or defense arises in connection with the Guaranteed Obligations (or the transactions creating the Guaranteed Obligations) or otherwise. Section 1.4 Payment By Guarantor . If all or any part of the Guaranteed Obligations shall not be punctually paid when due, whether at demand, maturity, acceleration or otherwise, Guarantor shall, immediately upon demand by Lender and, other than as expressly provided in the Loan Documents, without presentment, protest, notice of protest, notice of non-payment, notice of intention to accelerate the maturity, notice of acceleration of the maturity or any other notice whatsoever, all such notices being hereby waived by Guarantor, pay in lawful money of the United States of America, the amount due on the Guaranteed Obligations to Lender at Lender’s address as set forth herein. Such demand(s) may be made at any time coincident with or after the time for payment of all or part of the Guaranteed Obligations and may be made from time to time with respect to the same or different items of Guaranteed Obligations. Such demand shall be deemed made, given and received in accordance with the notice provisions hereof. Section 1.5 No Duty To Pursue Others . It shall not be necessary for Lender (and Guarantor hereby waives any rights which Guarantor may have to require Lender), in order to enforce the obligations of Guarantor hereunder, first to (i)institute suit or exhaust its remedies against Borrower or others liable on the Loan or the Guaranteed Obligations or any other Person, (ii)enforce Lender’s rights against any collateral which shall ever have been given to secure the Loan, (iii)enforce Lender’s rights against any other guarantors of the Guaranteed Obligations, 2 (iv)join Borrower or any others liable on the Guaranteed Obligations in any action seeking to enforce this Guaranty, (v)exhaust any remedies available to Lender against any collateral which shall ever have been given to secure the Loan, or (vi)resort to any other means of obtaining payment of the Guaranteed Obligations. Lender shall not be required to mitigate damages or take any other action to reduce, collect or enforce the Guaranteed Obligations. Section 1.6 Waivers . Guarantor agrees to the provisions of the Loan Documents and hereby waives notice of (i)any loans or advances made by Lender to Borrower, (ii)acceptance of this Guaranty, (iii)any amendment or extension of the Note, the Mortgage, the Loan Agreement or any other Loan Document, (iv)the execution and delivery by Borrower and Lender of any other loan or credit agreement or of Borrower’s execution and delivery of any promissory note or other document arising under the Loan Documents or in connection with the Property, (v)the occurrence of (A)any breach by Borrower of any of the terms or conditions of the Loan Agreement or any of the other Loan Documents, or (B)an Event of Default, (vi)Lender’s transfer or disposition of the Guaranteed Obligations, or any part thereof, (vii)the sale or foreclosure (or the posting or advertising for the sale or foreclosure) of any collateral for the Guaranteed Obligations, (viii)protest, proof of non-payment or default by Borrower, or (ix)any other action at any time taken or omitted by Lender and, generally, except as expressly provided in the Loan Documents, all demands and notices of every kind in connection with this Guaranty, the Loan Documents, any documents or agreements evidencing, securing or relating to any of the Guaranteed Obligations and/or the obligations hereby guaranteed. Section 1.7 Payment of Expenses .
